Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.
Response to Amendment
The amendment filed on July 12, 2021 has been entered.  Amendment of claims 16-17 is acknowledged.  Claims 16-17 are currently under consideration in this application.
Claim Objections
Claims 16-17 are objected to because of the following informalities:  Claims 16-17 contain convoluted language and grammatical errors.  3D and UV should also be first presented in fully expanded form.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16- 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
Claims 16 and 17 are indefinite in the recitation of the limitations in claim 16 (lines 28-36) of “wherein said first light beam carries said digital image of said first slice of the product and wherein said disk of UV curable material and constituents is solidified by said first light beam that carries said digital image of said first slice of the product to produce a first slice of the product”, “wherein said additional light beams carry said additional digital images of each of said additional slices of the product”, "wherein said additional disks of UV curable material and constituents are solidified by said additional light beams that carry said additional digital images of each of said additional slices of the product" and in claim 17 (lines 32-33, 50-53, 67-70) of “wherein said first light beam carries said digital image of said first slice of the product”, “wherein said second light beam that carries said digital image of said second slice of the product”, "wherein said disk of UV curable material is solidified by said second light beam with carrying said digital image of said second slice of the product", “wherein said third light beam carries said digital image of said third slice of the product” and "wherein said disk of UV curable material is solidified by said third light beam with that carries said digital image of said third slice of the product".  It would be unclear to one of ordinary skill in the art exactly what is meant by a light beam carrying an image of a slice.  That is, light beams do not carry images.  Light beams contain photons. Examiner suggests amending "carry" and 
Claim 16, line 16 recites "providing a droplet dispenser wherein said droplet dispenser is a droplet maker".  This limitation is indefinite, because lines 14-15 recite "creating individual droplets of UV curable material and constituents".  It is unclear if the individual droplets were created by the droplet maker. 
Claim 17, line 19 recites "providing a droplet dispenser wherein said droplet dispenser is a droplet maker". This limitation is indefinite, because line 15 recites "creating droplets of UV curable material and functional constituents". It is unclear if the individual droplets were created by the droplet maker. Claim 17 recites "UV curable material and functional constituents", but does not consistently recite "functional constituents" in every method step. See lines 20-22, 27-28, 31, 33, 36-39, 44, 50-51, 54, 56-57, 62, and 68. It is indefinite, because limitations following "UV curable material" require "UV curable material and functional constituents" and it is unclear how they are removed and added within each step.  
Examiner suggests amending the claims in the following to obviate this rejection and the claim objections: 
Claim 16. An additive manufacturing method of building a product, comprising the steps of: 
producing a computer generated three-dimensional (3D) image of the product;
slicing the 3D image of the product into a series of data files defining planar cross sections of the product;

providing a reservoir containing a carrier fluid;
providing a substrate that has a substrate surface;
providing an elevator system adapted to lower said substrate in said reservoir and in said carrier fluid;
creating individual droplets of ultraviolet (UV) curable material and carbon nanotubes;
delivering a single droplet of said UV curable material and carbon nanotubes onto said substrate surface using a droplet dispenser, wherein said substrate is in said reservoir containing said carrier fluid, and wherein said UV curable droplet and carbon nanotubes spread to encompass all of said substrate surface and form a disk on said substrate; 
using said elevator system to lower said substrate in said carrier fluid so that said disk is surrounded but not covered by said carrier fluid; 
projecting a first light beam onto said disk to solidify said disk, wherein said first light beam produces an image of a first slice of the product; and 
sequentially projecting additional light beams onto additional disks of UV curable material and carbon nanotubes in said reservoir to solidify said disks and to produce additional images of additional slices of the product. 
Claim 17. An additive manufacturing method of building a product, comprising the steps of: 
producing a computer generated three-dimensional (3D) image of the product; 

using said data files for producing images of said series of individual slices including a first image of said first slice, a second image of said second slice, and a third image of said third slice; 
providing a reservoir containing a carrier fluid; 
providing a substrate that has a substrate surface; 
providing an elevator system adapted to lower said substrate in said carrier fluid in said reservoir;
creating droplets of ultraviolet (UV) curable material and functional constituents including a first droplet, a second droplet, and a third droplet, wherein said droplets each contain less than ten µL of said UV curable material and functional constituents;
using a droplet dispenser for delivering said first droplet onto said substrate surface, wherein said first droplet spreads to encompass all of said substrate surface and forms a first disk on said substrate surface;
using said elevator system to lower said substrate in said carrier fluid so that said first disk is surrounded but not covered by said carrier fluid;
projecting a first light beam onto said first disk in said reservoir, wherein said first light beam solidifies said first disk and produces first image of said first slice to build a first layer of the product;
using said droplet dispenser for delivering said second droplet onto said first layer, or on to said substrate surface in said reservoir, or delivering said second droplet onto both said first layer and said substrate surface in said reservoir, wherein said 
using said elevator system to lower said substrate in said carrier fluid so that said second disk is surrounded but not covered by said carrier fluid;
projecting a second light beam onto said second disk in said reservoir, wherein said second light beam solidifies said second disk and produces said second image of said second slice of the product to build said second layer of the product;
using said droplet dispenser for delivering said third droplet onto said second layer, or onto said substrate surface in said reservoir, or delivering said third droplet of onto both said second layer and said substrate surface in said reservoir, wherein said third droplet spreads to encompass all of said substrate surface or said second layer and forms a third disk;
using said elevator system to lower said substrate in said carrier fluid so that said third disk is surrounded but not covered by said carrier fluid; and
projecting a third light beam onto said third disk in said reservoir, wherein said third light beam solidifies said third disk and produces said third image of said third slice to build a third layer of the product.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 10286600. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant method claims and the patent method claims are obvious variants of each other.
Patent claim 1 recites an additive manufacturing method of building a structure, comprising the steps of: produce a computer generated 3D image of the structure; slice the 3D image of the structure into a series of individual slices, wherein said series of slices include a first slice and additional slices to constitute said series of slices; produce an image of said first slice of said series of individual slices; provide a reservoir containing an immiscible fluid; provide an elevator system including a substrate in said reservoir; provide an oxygen permeable membrane having channels and delivery ports, wherein said oxygen permeable membrane is transparent to light; position said membrane having channels and delivery ports in said reservoir so that said delivery ports are directed into said reservoir; deliver a microliter amount of curable resin build material to said channels and delivery ports in said membrane and from said delivery ports into said reservoir in contact with said immiscible fluid in said reservoir wherein said microliter amount of curable resin build material forms a puddle of a microliter amount of curable resin build material contained by said immiscible fluid, said substrate, and said membrane; wherein said puddle of a microliter amount of curable resin build material is a puddle of uniformly distributed curable resin build material; use a light source to project a light beam containing said image of said first slice of said series of individual slices through said oxygen permeable membrane that is transparent to light to said reservoir and onto said microliter amount of curable resin in said reservoir to cure said curable resin and use said elevator to build a first slice of the structure wherein said first slice of the structure is made of said microliter amount of curable resin build material that is uniformly distributed; and build additional slices of the structure by delivering additional microliter amounts of curable resin build material to said channels Patent claim 2 recites the additive manufacturing method of building a structure of claim 1 wherein said step of delivering a microliter amount of curable resin to said reservoir comprises delivering less than ten microliters of curable resin to said reservoir. Patent claim 5 recites the additive manufacturing method of building a structure of claim 1 wherein said step of using a light source to project a light beam containing said image of said first slice of said series of individual slices comprises using an ultra violet light source to project a light beam containing said image of said first slice of said series of individual slices.
The patent claims recites "immiscible fluids" which can read on the "carrier fluid" of the instant claims. The patent claims also recite "an oxygen permeable membrane having channels and delivery ports" to "deliver a microliter amount of curable resin" 
Response to Arguments
	Applicant's arguments with respect to the 35 USC 112(b) rejection of claims 16-17 have been fully considered but they are not persuasive.  Applicant submits (Remarks p. 7) the amendment introducing "digital" clarifies the limitations "light beam carries said digital image of said first slice of the product" and "additional light beams carry said additional digital images of each of said additional slices of the product"; however, it would still be unclear to one of ordinary skill in the art what is exactly meant by a light beam “carrying” an image of a slice of product.  As suggested in the rejection above, Applicant can obviate the rejection by amending "carry" to "produce".
The 103 rejection of claims 16-17 has been withdrawn.  Zheng discloses the silicon substrate is lowered into the monomer and raised to 10 µm below the (liquid monomer) surface (Zheng p. 125001-4, left column, 1st paragraph, lines 6-7).  The prior art does not teach or suggest "using said elevator system to lower said substrate in said carrier fluid so that said disk of UV curable material and constituents that has spread to encompass all of said substrate surface and said UV curable material and constituents is surrounded by said carrier fluid but is not covered by said carrier fluid". 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657